REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed an after final reply on 4/21/21, including amendments to the claims an After Final Consideration Pilot (AFCP) Program 2.0 request. The Examiner considered the reply and amendments under the terms of the AFCP 2.0 and found the claims to be in condition for allowance as indicated below.
The amendment of 4/21/21 has been entered in full. Claims 19, 23, 26, 28, 29, 31, 32 and 36 are amended. Claims 19 and 23-39 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (12/22/20).
The rejections of claims 19, 23-32, 35, 36 and 39 under 35 U.S.C. § 112(a) at pg 3-4 for failing to provide enablement for the full scope of the claims is withdrawn in view of the amendments to the claims.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Rejoinder of Non-Elected Process Claims
Claims 19, 23-32, 35, 36 and 39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 33 and 34, directed to a process of making an allowable product, and claims 37 and 38, directed to a process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 9/17/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 19, 23-32, 35, 36 and 39 set forth previously have been withdrawn as indicated above. Furthermore, claims 33, 34, 37 and 38 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19 and 23-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646